Citation Nr: 1424606	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the discontinuance of VA nonservice-connected pension benefits was proper.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served in the Commonwealth Army of the Philippines from March 1943 to March 1946, including recognized guerilla service and service in the regular Philippine Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines to carry out a proposed termination of pension based on a finding of clear and unmistakable error. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received proper notice.  

2.  He had service in the organized military forces of the Philippines in service of the United States but did not have active service in the United States military.


CONCLUSION OF LAW

The legal criteria of basic eligibility for VA pension benefits have not been met. 38 U.S.C.A. §§ 101, 107, 1513, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case the law is dispositive, rather than the facts.  As discussed below, this case is governed by statutes and regulations limiting the types of service for which specific benefits may be paid.  There is no dispute as to the type and nature of the Veteran's service.

Pension Benefits

In a September 2001 decision, the Veteran was granted pension benefits beginning April 2001.  In November 2009, the RO determined that the Veteran was not eligible for pension benefits and that the award had been made in error.  It proposed to discontinue the benefits.  It discontinued his pension benefits in an April 2010 decision.  The Veteran asserts that his service should qualify him for pension benefits and that his benefits should be restored.

Previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105.  Where evidence established such error, the prior decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the new rating decision, which constitutes a reversal of the prior decision because of clear and unmistakable error, has the same effect as if it had been issued on the date of the original decision.  See 38 C.F.R. § 3.105(a).  When an erroneous award was based on administrative error, the appropriate effective date of discontinuance will be the date of last payment.  See id, 3.500(b)(2).

In November 2009, the RO notified the Veteran that he had been receiving pension benefits in error, he did not have the requisite service requirement for benefits, and his benefit award would be discontinued after 60 days.  The notice informed the Veteran of his right to submit additional evidence and to a hearing in compliance with 38 C.F.R. § 3.105.  In April 2010, the RO issued a decision to discontinue pension benefits effective May 1, 2010.  The Veteran received proper notice and the correct effective date was assigned.  See 38 C.F.R. §§ 3.105, 3.500(b)(2).     

The September 2001 grant of pension benefits was clear and unmistakable error; because the Veteran did not have service that entitled him to pension benefits.

Non-service connected disability pension is available to a veteran who satisfies certain income and net worth requirements and either served for 90 days or more during a period of war and is permanently and totally disabled due to non-service connected disabilities, or served during a period of war and is 65 or older.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).   The term "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits, except for certain benefits as specified by law.  38 U.S.C.A. § 107(a).  Those specified benefits do not include non-service-connected disability pension benefits or service pension benefits on the basis of advanced age.  Id.

The Veteran is not eligible for pension benefits as his service is not considered active military, naval, or air service of the United States for purposes of benefits.  See 38 U.S.C.A. §§ 107(a), 1513, 1521; 38 C.F.R. § 3.1(d).  Service department documentation from October 1973 confirms that the Veteran served as a member of the recognized guerrillas in the Army of the Philippines in service of the United States from March 1943 to March 1946.  As noted above, service in the military forces of the Commonwealth of the Philippines before July 1, 1946 does not qualify as active service for purposes of benefits, including pension benefits.  As such, the Veteran does not meet the legal requirements for VA pension benefits.  He did not qualify for pension benefits at the time they were awarded and the decision to award the benefits was clear and unmistakable error.  As such, the decision to discontinue benefits was proper.  See 38 U.S.C.A § 107(a); 38 C.F.R. § 3.105.    


ORDER

Reinstatement of nonservice-connected pension benefits is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


